DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to the communication filed on 03/25/2021.  
 
Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 03/25/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10,630,979, has been reviewed and are accepted. The terminal disclaimers has been recorded.

Status of Claims
4.	In claim set filed on 02/20/2020, Claims 1-14 are pending in the present application.

Allowable Subject Matter
5. 	Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
	1)	In the non-final rejection 2/1/2021, examiner has used double patenting rejection. Applicant has filed terminal disclaimer 03/25/21; therefore, the double patenting rejection is withdrawn.  

	3).	Although tables are used in claims, the specification has defines these tables. See Spec. paragraph 0098, Table 7 (clam 1’s table) and paragraph 0097, Table 5 (claim 2’s table).
4).	For claim 1, the prior art does not disclose or suggest the unique way to set a table including many intra prediction mode and the many intra prediction mode are explicitly defined ; such a way to set such a specific table is allowable. 
Liu (US 20130114696) and in view of Saxena et al. (US 20120057630 ) and further in view of Panusopone et al. (US 20170347102) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Liu in combination of Saxena, and Panusopone to achieve the same invention as claimed in the instant claim.
Claims 2-7 are allowed because they depend on claim 1.

5)	Claim 8 is allowed with the similar reason as for claim 1.
Claims 9-13 are allowed because they depend on claim 8.

6)	Claim 14 is allowed with the similar reason as for claim 1.

7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423